Dismissed and Memorandum Opinion filed February 8, 2007







Dismissed
and Memorandum Opinion filed February 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00999-CR
NO. 14-06-01000-CR
____________
 
ERIBERTO LOPEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
177th District Court
Harris County, Texas
Trial Court Cause Nos. 1075123
& 1075163
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to two counts of aggravated robbery with a deadly weapon. 
In each cause and in accordance with the terms of a plea bargain agreement with
the State, the trial court sentenced appellant on October 4, 2006, to
concurrent sentences for eighteen years in the Institutional Division of the
Texas Department of Criminal Justice.  In both cases, appellant filed a pro se
notice of appeal.   




In each
case, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certifications are included in the records on appeal.  See
Tex. R. App. P. 25.2(d).  Each
record supports the trial court=s certification in that case.  See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss both appeals.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 8, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.2(b)